
	
		II
		110th CONGRESS
		2d Session
		S. 3025
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2008
			Mr. Thune introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  credit against tax for the purchase of a flexible fuel
		  vehicle.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Flex Fuel for All Americans
			 Act.
		2.Flexible fuel
			 motor vehicle credit
			(a)Allowance of
			 credit
				(1)In
			 generalSection 30B of the Internal Revenue Code of 1986 is
			 amended by redesignating subsections (i) and (j) as subsections (j) and (k),
			 respectively, and by inserting after subsection (h) the following new
			 subsection:
					
						(i)New qualified
				flexible fuel motor vehicle credit
							(1)In
				generalThe new qualified flexible fuel motor vehicle credit
				determined under this subsection is an amount equal to $1,000 for each new
				qualified flexible fuel motor vehicle placed in service by the taxpayer during
				the taxable year.
							(2)Increased
				amount for optimum flexible fuel vehiclesIn the case of a new
				qualified flexible fuel motor vehicle which is an optimum flexible fuel
				vehicle, the dollar amount in effect under paragraph (1) shall be increased by
				$500.
							(3)New qualified
				flexible fuel motor vehicleFor purposes of this subsection, the
				term new qualified flexible fuel motor vehicle means any motor
				vehicle—
								(A)which is capable
				of operating on—
									(i)both gasoline and
				either—
										(I)a blend of 85
				percent ethanol fuel and 15 percent gasoline, or
										(II)a blend of 85
				percent methanol fuel and 15 percent gasoline, or
										(ii)both diesel fuel
				and a blend of 20 percent biodiesel and 80 percent diesel fuel,
									(B)the original use
				of which commences with the taxpayer,
								(C)which is acquired
				by the taxpayer for use or lease, but not for resale, and
								(D)which is made by
				a manufacturer.
								(4)Optimum
				flexible fuel vehicleFor purposes of this subsection, the term
				optimum flexible fuel vehicle means a new qualified flexible fuel
				motor vehicle which is certified by the Environmental Protection Agency—
								(A)in the case of a
				motor vehicle described in paragraph (3)(A)(i), to achieve an efficiency
				(determined in miles per gallon) when using a blend described in subclause (I)
				or (II) of paragraph (3)(A)(i) equal to or greater than the efficiency achieved
				by such vehicle when using gasoline alone, and
								(B)in the case of a
				motor vehicle described in paragraph (3)(A)(ii), to achieve an efficiency
				(determined in miles per gallon) when using a blend described in paragraph
				(3)(A)(ii) equal to or greater than the efficiency achieved by such vehicle
				when using diesel fuel
				alone.
								.
				(2)Conforming
			 amendmentSection 30B(a) of such Code is amended by striking
			 and at the end of paragraph (3), by striking the period at the
			 end of paragraph (4) and inserting , and, and by adding at the
			 end the following new paragraph:
					
						(5)the new qualified
				flexible fuel motor vehicle credit determined under subsection
				(i).
						.
				(b)TerminationSubsection
			 (k) of section 30B of the Internal Revenue Code of 1986, as redesignated by
			 subsection (a), is amended by striking and and the end of
			 paragraph (3), by striking the period at the end of paragraph (4) and inserting
			 , and, and by adding at the end the following new
			 paragraph:
				
					(5)in the case of a
				new qualified flexible fuel motor vehicle (as described in subsection (i)),
				December 31,
				2015.
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2008, in taxable years ending after such
			 date.
			
